Title: From George Washington to Robert Cary & Company, 25 October 1765
From: Washington, George
To: Robert Cary & Company

 

Gentlemen,
Mount Vernon 25th October 1765.

Not getting an acct in time of the necessaries wanted for our Plantation’s on York River, I was oblig’d to forward my last without them; but Captn McGachin being on the point of Sailing for London I embrace the oppertunity of desiring that you will please to send to Mr Joseph Valentine for our uses the following Goods.
Viz.—for


George Washington
John Parke Custis


1 piece of welch Cotton
2 pieces welch Cotton


100 Ells of Oznabrigs
300 Ells Oznabrigs


5 lb. brown thread
100 Yards of Crocas


2 dozn pr best plaid Hose
10 lbs. brown thread


10 M 10d. Nails
6 dozn pr best plain Hose


2½ dozn best hillg Hoes
10 M 8d. Nails



10 M 10d. Ditto



10 M 20d. Ditto



5 dozn best Hilling Hoes



5 dozn best weeding Ditto


To my Invoice for Potomack, I shoud be obligd to you for adding the following Articles.

Canvas for one dozn Chair bottoms—neither course nor fine—but of a middle size
Dark shades of yellow worsted for working cross Stitch—viz.
1¾ lb. of the first and Second colour
1½ lb. of the third and fourth
1¼ lb. of the fi[f]th
3 lb. of the sixth
¾ of a pound of the Seventh—and
¾ of the eigth and to be silk—the rest all worstd
2 dozn brass Thimbles
4 pr Women’s fine thread Mitts
Gilbert, Bishop of Sarums, Exposition of the 39 Articles. & 1 dozn Coffee Cups.

Shoud Mrs Dandridge have occasion for Goods as usual I will write for them so soon as she furnishes me with her Memoranda.
Upon a Re-examination of your Acct Currt since my last of the 20th Ulto I perceive myself chargd with £4.11.10 for Goods sent in 1762 by Fielder Dandridge—I have studied with all the

recollection I am Master of to find out what Goods these shoud be; and have had recourse to all my Letters and your Invoices which have been addressed to, and from you, since the Beginning of our Corrispondance, and cannot discover the least trace of this matter—On the contrary, I never heard the name of such a Captn before, nor never remember to have sent for so small a parcel of Goods in my life—I shoud be glad therefore to know what these Goods consisted off, and how they came not to be charged till now; In short to be satisfied that there is no mistake in the matter before I can admit the charge, for at present I have not the least remembrance of them. I am Gentn Yr Most Obedt Hble Servt

Go: Washington


N.B. I have asked the favour of Captn McGachin to get two or three trifles done for me, the cost of which, possibly may amount to four or five pounds—shoud he call upon you therefore for the same (as I have desird him to do) I shoud be obligd to you for paying it to him—I am Gentn Yr &ca


G. W——n
